` 1

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

  
 
 

UNITED SrATEs DISTRICT Co \_
SOUTHERN DISTRICT OF CALIFORNIA

UNITED sTATEs or AMERICA JUDGMENT IN A C -
(For Revocation of Probatio - :

V (For Offenses Connnitted On or ARer Novernber 1,1987)

JORGE ARMANDO GUTIERREZ-PEREZ (l)
Case Number: l7CR3 lO4-BEN

MAYRA L. GARClA

Defendant’s Attorney

 

REGISTRATION No. 62304112

m - ‘

THE DEFENDANTZ

admitted guilt to violation of allegation(s) No. 1 OF THE ORDER TO SHOW CAUSE.

|:| Was found guilty in violation of allegation(s) No. after denial Of guilty

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Nulnber Nature of Violation
l nvl, Committed a federal, state, or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

  
  
 

 

 

Date of .- positio of Sentence ,

HoN. oW
UN ED s DISTRICT GE

 

 

l7CR3 l 04-BEN

 

,'l“

AO 245B (CASD Rev. 08/13) Judgment in a Criminai Case for Revocations

 

DEFENDANT: JORGE ARMANDO GUTIERREZ-PEREZ (l) Judgment - Page 2 of 2
CASE NUMBER: l7CR3 lO4-BEN

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

Twelve (12) months as follows:
Three (3) months concurrent and nine (9) months consecutive to the sentence imposed in case lSCRZSQl-BEN.

\:l Sentence imposed pursuant to Title 8 USC Section l326(b).

|:| The court makes the following recommendations to the Bu.reau of Prisons:

|:f The defendant is remanded to the custody of the United States Marshal.

E| The defendant shall surrender to the United States Marshal for this district:

1:| at A.M. on

 

 

 

|:l as notified by the United States Marshal.

The defendant shall Surrender for service of sentence at the institution designated by the Bureau of
Prisons:

EI on or before
\:I as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on tO
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

l7CR3104-BEN

